Exhibit 10.4
 
RELEASE
 
This RELEASE is made this 12th day of February, 2014 by Edward DeFeudis, a
Connecticut resident (“TD”), in favor of Source Financial, Inc., a Delaware
corporation (“Source”), and Hugh Evans, an Australian resident (“HE”).

 
RECITALS
 
On June 30, 2013, Source consummated the transaction contemplated by the Share
Exchange Agreement dated as of May 30, 2013 among Source, Moneytech Limited, an
Australian company (“Moneytech”), TD, Marco Garibaldi (“MG”) and HE pursuant to
which Source acquired all of the outstanding shares of Moneytech in exchange for
5,300,000 shares of the common stock of Source (the “Share Exchange”).
 
In connection with the Share Exchange, MG and TD, the then directors, officers
and principal stockholders of Source, each deposited in escrow 1,120,000 shares
of Source common stock (the “Escrow Shares”), and Source deposited in escrow all
of the outstanding shares of WikiTechnologies, Inc. (“Wiki”), a wholly-owned
subsidiary of Source (the “Wiki Shares”), subject to the terms and conditions
set forth in an Escrow Agreement dated June 30, 2013 (the “Escrow Agreement”).
 
Source, HE, MG and TD have agreed to terminate their relationship (the
“Separation”) pursuant to a letter agreement dated as of February 10, 2014 (the
“Separation Agreement”), pursuant to which, among other things, MG and TD have
agreed to release all of their right, title and interest to the Escrow Shares
against the delivery by Source to them of the Wiki Shares and TD agreed to grant
this release in favor of Source and HE.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged:
 
1.           TD, for himself, and for his heirs, executors, administrators,
trustees, legal representatives and assigns (hereinafter, collectively referred
to as "Releasors"), hereby forever releases and discharges HE and Source, its
directors, officers, stockholders, agents and employees, and their respective
successors and assigns (hereinafter, collectively referred to as the
"Releasees"), from any and all claims, demands, causes of action, and
liabilities of any kind whatsoever (upon any legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local, or otherwise),
whether known or unknown, that have been or could have been asserted as a result
of or by reason of any act, omission, transaction or occurrence from and after
the date of the execution of the Exchange Agreement until the date hereof,
including, without limitation any claim or cause of action arising out of,
resulting from, or related to, the Share Exchange Agreement and the conduct of
the management and operations of Wiki.
 
2.           TD represents and agrees that he has not assigned and will not
assign to any third party any right or claim it may have against the Releasees.
 
3.           TD agrees to indemnify and hold harmless HE and Source from and
against any and all liabilities, obligations, claims, contingencies, damages,
costs and expenses, including all court costs, litigation expenses and
reasonable attorneys’ fees, (individually a “Loss,” and collectively, “Losses”)
that HE or Source may suffer or incur resulting from, arising out of, or
relating to the operations of Wiki since June 30, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           This Agreement represents the complete understanding between the
parties with respect to the subject matter hereof. No other promises or
agreements shall be binding unless in writing and signed by the parties.
 
5.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
IN WITNESS WHEREOF Source has executed this Release as of the date written
above.
 

  /s/ Edward DeFeudis     Edward DeFeudis  